Citation Nr: 0738074	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and related dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.   He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In a March 2004 decision, the Board denied service connection 
for the cause of the veteran's death.  The appellant 
thereafter appealed the decision to the Court of Appeals for 
Veterans Claims (Court), and, in May 2007, the Court set 
aside the Board's March 2004 decision and remanded the case 
to the Board for reconsideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 remand, the Court found that the appellant 
was not properly advised in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006)).  Under Pelegrini v. Principi, 18 Vet. App. 112 
(2004), for a VCAA notice to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must: (1) inform 
a claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  
Pelegrini, 18 Vet. App. at 120-121. 

The appellant was sent three letters with regard to her 
claim, in December 2000, June 2001, and October 2003.  
However, as noted by the Court, only the last letter provided 
complete VCAA notice (with the exception of the "fourth 
element" of Pelegrini) and none of the three letters 
notified the appellant of the evidence required to support a 
claim of service connection for the cause of the veteran's 
death.  The Court found the lack of notice on this element to 
be prejudicial, and consequently, that it deprived the 
appellant of a meaningful opportunity to participate in the 
adjudication of her claim.  

Additionally, the Board notes that, while the appeal was 
pending, the Court issued a decision with regard to the 
content of VCAA notices relevant to DIC claims.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the Court held 
that a notice with regard to a claim for DIC benefits must 
include (1) a statement of the conditions (if any) for which 
the veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) a explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  In the present case, the October 2003 letter 
informed the appellant of the evidence necessary to support a 
claim for DIC benefits, but it did not inform her of the 
conditions for which the veteran was service-connected or of 
the evidence to support a claim for benefits based on a 
nonservice-connected disorder.  Additionally, in her July 
2002 notice of disagreement the appellant has cited certain 
circumstances surrounding the veteran's death that she argues 
show that the veteran's death was linked to his service-
connected disabilities.  The October 2003 letter did not 
address her assertions or evidence she needed to submit to 
support them.  For these reasons, the Board now determines 
that a remand is necessary to afford the appellant proper 
VCAA notice prior to readjudication of her claim by VA. 

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be issued a letter 
informing her of the evidence required 
to substantiate a claim of service 
connection for the cause of the 
veteran's death, her and VA's 
responsibilities in providing such 
evidence, and requesting that she 
submit any evidence in her possession 
in accordance with VCAA and Pelegrini, 
supra.  

Additionally, the letter should address 
the elements required under Hupp, 
supra.  Specifically, the letter should 
inform the appellant of the veteran's 
service-connected disabilities, explain 
the evidence and information required 
to substantiate a DIC claim based on a 
non-service connected disorder, and 
address her claims regarding the 
circumstances of the veteran's death 
and any evidence she has submitted in 
that regard.

The appellant should be allowed a 
reasonable amount of time to respond to 
this notice. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the appellant's 
claim should be readjudicated, to 
include all evidence received since the 
April 2003 supplemental statement of 
the case.  If the claim remains denied, 
the appellant and her representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



